Citation Nr: 0330487	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  96-03 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral fibrocystic breast disease.

2.  Entitlement to an initial disability rating in excess of 
10 percent for scoliosis with recurrent lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to April 
1987. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from June 1994 and December 1996 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The veteran's claims file was 
subsequently transferred to the RO in Houston, Texas.

In the June 1994 rating decision, the RO in Waco, Texas, 
granted service connection for bilateral fibrocystic breast 
disease and assigned a zero percent disability rating 
effective June 15, 1993.  The RO also denied service 
connection for low back pain.  

In the December 1996 rating decision, the RO in Waco, Texas, 
granted service connection for scoliosis with recurrent 
lumbar strain, claimed as low back pain, and assigned a 10 
percent disability rating effective June 15, 1993.  

In September 1997, the appellant provided oral testimony via 
a Travel Board hearing held at the RO before a Veterans Law 
Judge , a transcript of which has been associated with the 
claims file.  That Veterans Law Judge is no longer employed 
with the Board, and the veteran did not respond to a 
September 2001 request from the Board on whether she wanted 
another hearing before a Veterans Law Judge.  Therefore, no 
further development with regard to a hearing is necessary. 

In June 2002, the Board granted an initial disability rating 
of 10 percent for the bilateral fibrocystic breast disease, 
and undertook additional development on the issue of 
entitlement to an initial disability rating in excess of 10 
percent for scoliosis with recurrent lumbar strain, pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2) (2002) - 
specifically, to include obtaining a VA examination.  The 
veteran underwent a VA examination in October 2002.

In a July 2002 rating decision, the RO in Houston, Texas, 
assigned an 10 initial percent disability rating for 
bilateral fibrocystic breast disease effective June 15, 1993.

The veteran appealed the June 2002 Board decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  

In May 2003, a Joint Motion For Remand was submitted to the 
CAVC.  Later that month, the CAVC issued an Order granting 
that motion and vacating the part of the July 2002 Board 
decision that denied an initial disability rating in excess 
of 10 percent bilateral fibrocystic breast disease.

The case was returned to the Board for further action 
consistent with the CAVC's May 2003 Order.

In a November 1998 statement, the veteran reported that she 
had headaches.  This matter is referred to the RO for 
clarification, initial consideration and appropriate 
adjudicative action if/as warranted.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  

The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The RO did not provide the appellant a development letter on 
the issues on appeal that is consistent with the notice 
requirements of the VCAA, as clarified by Quartuccio, supra.  
Therefore, the VBA AMC should send such a letter.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The CAFC found that the 30-
day period provided in  38 C.F.R. § 3.159(b)(1) to respond to 
a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

As previously noted, in June 2002, the Board undertook 
additional development on issue of entitlement to an initial 
disability rating in excess of 10 percent for scoliosis with 
recurrent lumbar strain, pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) - specifically, obtaining a VA 
examination.  The veteran underwent a VA examination in 
October 2002.

In Disabled American Veterans, supra, the CAFC determined 
that 38 C.F.R. § 19.9(a)(2) is inconsistent with 38 U.S.C. 
§ 7104(a).  The CAFC invalidated 38 C.F.R. § 19.9(a)(2) 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a).

In accordance with the June 2002 development, the Board 
obtained a report of a VA orthopedic examination, which was 
completed in October 2002.  This evidence has not been 
considered by a RO, and the appellant has not waived initial 
RO consideration of this evidence.  38 C.F.R. § 20.1304 
(2003).  

In her September 1994 notice of disagreement and in a 
statement submitted with a December 1995 VA Form 9, the 
veteran indicated that she had had chronic neck and leg pain 
since her in-service back injury.  Moreover, in a January 
1997 statement, the veteran argued that VA should have 
considered problems in the thoracic spine when evaluating her 
service-connected disability, and noted that Dr. CLS 
(initials) indicated that she had acute thoracic somatic 
dysfunction along with somatic dysfunction of the lumbar 
spine.  

Additionally, the veteran in a November 1998 statement 
reiterated the fact that she had pain in her legs and neck.  
Also, in an April 2001 statement, the veteran indicated that 
her service-connected back disability included somatic 
dysfunction and that she had neck and leg problems associated 
with her back problems.  The veteran reiterated in an October 
2002 statement that she had pain in her hips and legs.
VA must fully and sympathetically develop a veteran's claim 
to its optimum before deciding it on the merits.  Norris v. 
West, 12 Vet. App. 413, 420 (1999).  Developing a claim to 
its optimum must include determining all potential claims 
raised by the evidence and adjudicating all reasonably raised 
claims.  Norris, supra.; Perry v. West, 12 Vet. App. 365, 368 
(1999).  The CAVC has held that when a determination on one 
issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues 
together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

In this case, the issues of service connection for a cervical 
spine disorder, degenerative disc disease, acute thoracic 
somatic dysfunction, and somatic dysfunction of the lumbar 
spine have been reasonably raised.  Norris, supra; Perry, 
supra.  Such issues are inextricably intertwined with the 
issue of an initial increased disability rating for scoliosis 
with recurrent lumbar strain.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003) (to be codified at 38 C.F.R. § 4.71a); Harris, 
supra.

Inasmuch as the issues on appeal must be remanded to the VBA 
AMC for above-mentioned reasons, the VBA AMC will be asked to 
accomplish other additional necessary development - obtaining 
records and affording the veteran VA examinations.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. § §  5100, 
5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC should obtain any 
temporary claims file for the veteran 
from the RO.

3.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise her of the evidence 
and information necessary to substantiate 
her claims and inform her whether she or 
VA bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of her 
notification must be incorporated into 
the claims file.

4.  The VBA AMC should ask the appellant 
to identify all sources of treatment or 
evaluation, VA and non-VA, for back, neck 
and lower extremity symptomatology, and 
bilateral fibrocystic breast disease for 
the period from June 1993 to the present.  

After obtaining any necessary 
authorization, the VBA AMC should obtain 
any medical records not currently on 
file.  Regardless of the appellant's 
response, the VBA AMC should endeavor to 
obtain all outstanding, relevant VA 
treatment reports.

In any event, the VBA AMC should obtain 
the report of any X-rays done at the VA 
Medical Center in Houston, Texas, in 
conjunction with a VA examination done at 
that facility on April 4, 2001.

Also, the VBA AMC should obtain the 
following: 

(a) all records from WAC, R.M.T., for the 
period from 2001 to the present; 

(b) all records from Dr. MRR for the 
period from November 1999 to 2002; and 

(c) the results of the mammogram 
performed by Dr. SM on October 21, 1998, 
and related ultrasound.

5.  The VBA AMC should contact the VA ROs 
in Waco, Texas, and Houston, Texas, and 
inform them that on November 26, 1993, 
the VA RO in Waco, Texas, apparently 
received the veteran's service medical 
and dental records and that such records 
are not currently associated with the 
claims file.  The VBA AMC should ask 
those VA ROs to search for any claims 
files in their offices under the 
veteran's current or previous name that 
contains those records.

If those VA ROs do not locate the 
veteran's service medical and dental 
records, the VBA AMC should ask the 
National Personnel Records Center to 
submit any copies of the records that 
they sent to the VA RO in Waco, Texas, on 
November 23, 1993.  
In any event, the VBA AMC should ask the 
veteran to submit any copies of any 
service medical and dental records in her 
possession.

6.  The VBA AMC should schedule the 
veteran for a VA special orthopedic 
examination by an orthopedic surgeon or 
other available appropriate medical 
specialist including on a fee basis if 
necessary for the purpose of ascertaining 
the current nature and extent of severity 
of her scoliosis with recurrent lumbar 
strain, and the interrelationship, if 
any, between any cervical spine disorder, 
degenerative disc disease, acute thoracic 
somatic dysfunction, and/or somatic 
dysfunction of the lumbar spine (if 
present) and active service or the 
service-connected scoliosis with 
recurrent lumbar strain.  

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examiner must annotate the examination 
report in this regard.  Any further 
indicated special studies should be 
conducted.

It is requested that the examiner provide 
explicit responses to the following 
questions:

(a) For any cervical spine disorder, 
degenerative disc disease, acute thoracic 
somatic dysfunction, and/or somatic 
dysfunction of the lumbar spine (if 
found), is it as likely as not that such 
a disorder(s) is/are related to active 
service, or if preexisting active 
service, was/were aggravated thereby?  

(b) For any cervical spine disorder, 
degenerative disc disease, acute thoracic 
somatic dysfunction, and/or somatic 
dysfunction of the lumbar spine (if 
found), is it is as likely as not that 
such a disorder(s) is/are caused by or 
was permanently worsened by the service-
connected scoliosis with recurrent lumbar 
strain.  If no causal relationship is 
determined to exist, but aggravation is 
said to be present, the examiner must 
address the following medical issues:

(1) The baseline manifestations that are 
due to the effects of the disorder(s);

(2) The increased manifestations that, in 
the examiner's opinion, are proximately 
due to the service-connected scoliosis 
with recurrent lumbar strain, based on 
medical considerations; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of the disorder(s) are proximately due to 
the service-connected scoliosis with 
recurrent lumbar strain.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion of the 
cervical, thoracic and lumbar spines in 
flexion, extension, lateral flexion, and 
rotation, and comment on the functional 
limitations, if any, caused by the 
veteran's service-connected scoliosis 
with recurrent lumbar strain and any 
related disorders in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59.  
It is requested that the examiner provide 
explicit responses to the following 
questions:
(a) Do the service-connected scoliosis 
with recurrent lumbar strain and any 
related disorders involve only the joint 
structure, or do they also involve the 
muscles and nerves?

(b) Do the service-connected scoliosis 
with recurrent lumbar strain and any 
related disorders cause weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy, and if 
so, what is the effect of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation?  

If the severity of these manifestations 
cannot be quantified, the examiner must 
document that in the examination report.

(c) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected scoliosis with 
recurrent lumbar strain and any related 
disorders, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected scoliosis with recurrent lumbar 
strain and any related disorders, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected scoliosis with 
recurrent lumbar strain and any related 
disorders.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
scoliosis with recurrent lumbar strain 
and any related disorders, and if such 
overlap exists, the degree to which the 
nonservice-connected problems creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected scoliosis with 
recurrent lumbar strain and any related 
disorders.  If the functional impairment 
created by the nonservice-connected 
problem cannot be dissociated, the 
examiner should so indicate.

(e) If there is painful motion of the 
lumbar, thoracic and/or cervical spine, 
the examiner should state at which point, 
in degrees if possible, the range of 
motion pain begins and ends.  

If such a determination cannot be made, 
the examiner must document in the 
examination report that such a 
determination could not be made.  

(f) The examiner should specifically 
determine whether the subjective 
complaints of pain are supported by the 
objective findings made on examination.  
If unable to make this determination, the 
examiner must so state in the examination 
report.  

(g) The examiner should describe any 
inference in employment caused by the 
service-connected scoliosis with 
recurrent lumbar strain and any related 
disorders.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

7.  The VBA AMC should schedule the 
veteran for a VA gynecology examination 
by a gynecologist or other available 
appropriate medical specialist including 
on a fee basis if necessary for the 
purpose of ascertaining the current 
nature and extent of severity of her 
bilateral fibrocystic breast disease.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner should describe any current 
symptomatology of - and any current 
treatment for - the bilateral fibrocystic 
breast disease.  The examiner should 
describe any interference in employment 
caused by that disorder.

The examiner should note the length and 
width of any residual scars from 
aspirations of cysts or biopsies related 
to the bilateral fibrocystic breast 
disease.  The examiner should indicate 
whether each residual scar is deep or 
superficial, whether it causes limited 
motion, whether it is painful on 
objective demonstration, whether it is 
tender on objective demonstration, 
whether it is poorly nourished with 
repeated ulcerations, and whether it is 
unstable.


The examiner should report the exact or 
approximate percentage of the skin of the 
entire body that is affected by the 
bilateral fibrocystic breast disease.  

Any opinions expressed by the examiner as 
to extent of severity of the disability 
must be accompanied by a complete 
rationale.  

8.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  In 
particular, the VBA AMC must review the 
claims file and ensure that all VCAA 
notice and development obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
adjudicate the claims of service 
connection for a cervical spine disorder, 
degenerative disc disease, acute thoracic 
somatic dysfunction, and somatic 
dysfunction of the lumbar spine on a 
direct basis and as secondary to the 
service-connected scoliosis with 
recurrent lumbar strain, with 
consideration of 38 C.F.R. § 3.310(a) 
(2003); Allen v. Brown, 7 Vet. App. 439 
(1995); and O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991), as applicable.

10.  Thereafter, the VBA AMC should 
readjudicate the issues on appeal, under 
a broad interpretation of the applicable 
regulations and the CAVC decisions, 
consistent with 38 C.F.R. §§ 4.3 and 4.7 
(2003). 

With regard to the issue of an initial 
increased disability rating for bilateral 
fibrocystic breast disease, the VBA AMC 
should consider whether separate 10 
percent disability ratings are warranted 
for each breast by analogy under 
38 C.F.R. § 4.20 (2003) to a painful and 
tender scar under Diagnostic Code 7804, 
with application of 38 C.F.R. § 4.25(b) 
(2003) and Wanner v. Principi, 17 Vet. 
App. 4 (2003).  The VBA AMC should 
consider whether a higher rating is 
warranted under 38 C.F.R. §§ 3.321(b)(1), 
4.116 (2003); the previous and amended 
criteria for rating skin disorders under 
38 C.F.R. § 4.118 (2003), to include 
Diagnostic Code 7806; and Fenderson v. 
West, 12 Vet. App. 119 (1999), as 
applicable.

As to the issue of an initial increased 
disability rating for scoliosis with 
recurrent lumbar strain, the VBA AMC 
should readjudicate the issue with 
consideration of 38 C.F.R. §§ 
3.321(b)(1), 4.10, 4.40, 4.45, and 4.59 
(2003); Fenderson v. West, 12 Vet. App. 
119 (1999); and DeLuca v. Brown, 8 Vet. 
App. 202 (1995), as applicable.  The VBA 
AMC should consider the issue under the 
old and revised criteria for rating spine 
disabilities.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (to be codified at 
38 C.F.R. § 4.71a)

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  

The appellant need take no action unless otherwise notified 
by the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of her 
claim on appeal.  38 C.F.R. § 3.655 (2003, and with respect 
to increased evaluations, may result in their denial, 1 Vet. 
App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


